Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by these appeals consists of sheathing felt imported from England, which is such as or similar to the sheathing felt involved in US v. Morse et al., decided in ARD 38 and ARD 45, and therein held to be subject to appraisement upon the basis of export value. The record in said case is hereby incorporated herein.
2) Sheathing felt such as or similar to the sheathing felt covered by these appeals was freely offered for sale for exportation to the United States in usual wholesale quantities and in the ordinary course of trade at the prices stated during the respective periods, viz:
Period of exportation Per crate of 10 rolls of sheathing felt 25 yds. long and 32 inches wide
October 20, 1947, to February 8, 1948_ £8-4-0
February 9, 1948, to November 12, 1950_ £8-15-0
April 2, 1951, to January 20, 1952_ £11-8-6
January 21, 1952, to August 31, 1952_ £12-11-6
September 1, 1952, to January 25, 1953_ £12-6-0
All less nondutiable charges as invoiced
3)There was no higher foreign value during the respective periods, and upon this stipulation the appeals enumerated in attached schedule may be deemed submitted, they being limited to sheathing felt.
On the agreed, facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the sheathing felt here involved, and that such values, for the sheathing felt exported during the respective periods, were as follows:
Period of exportation Sterling per crate of 10 rolls of sheathing felt, 25 yards long by 32 inches wide
October 20, 1947, to February 8, 1948_ 8£-4r-0
February 9, 1948, to November 12, 1950_ £8-15-0
April 2, 1951, to January 20, 1952_ £11-8-6
January 21, 1952, to August 31, 1952_ £12-11-6
September 1, 1952, to January 25, 1953_ £12-6-0
All less nondutiable charges as invoiced
*564Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be rendered accordingly.